Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/11/2019, 8/20/2019, 12/19/2019, and 6/24/2020 have been considered by the examiner.

Status of Claims
Claims 1-17 are pending.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see paragraph [4] of the specification).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “light-path controller performed such that incident light can enter the reflective polariscope at an angle greater than 0 degrees and less than 90 degrees” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

601, 602, and 603 (Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 3, in line 1, the limitation “the optical element” lacks sufficient antecedent basis in the claim. The examiner suggests that it be changed to “the polarization conversion element”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Galabova et al. (US 6,630,974) of record (hereafter Galabova).
Regarding claim 1, Galabova discloses a polarization conversion element for converting unpolarized incident light into one polarized light and exiting it, wherein the polarization conversion element has a transmittance of 50% or more and comprises a retroreflector and a reflective polariscope, where among a first polarized light and a second polarized light which are a vertical mode pair to each other, the first polarized light is transmitted and the second polarized light is reflected, and wherein the retroreflector is located at a position where the second polarized light reflected by the reflective polariscope can be incident (see at least Figs. 11 and 12 and Col. 10, line 45 through Col. 11, line 12, where unpolarized light is converted into circularly polarized light, 50 is a reflective polariscope and 70 is a mirror, which acts as a retroreflector for collimated light entering the polarization conversion element; additionally 100% of the light is transmitted).

Regarding claim 2, Galabova discloses all of the limitations of claim 1.
Galabova also discloses that the one polarized light is circularly polarized light (see at least Col. 10, line 45-48).

Regarding claims 4 and 7, Galabova discloses all of the limitations of claim 1.
Galabova also discloses that the reflective polariscope is a polarizing beam splitter and a cholesteric liquid crystal film (see at least Col. 10, lines 45-48, where 50 and 51 are CLC-based broadband polarizers, CLC is cholesteric liquid crystal).

Regarding claim 8, Galabova discloses all of the limitations of claim 1.


Regarding claim 9, Galabova discloses all of the limitations of claim 8.
Galabova also discloses that the reflective polariscope is a cholesteric liquid crystal film and the retarder is a λ/4 plate (see at least Fig. 11, Col. 10, line 45-48 and Col. 10, line 66, where 50 and 51 are CLC-based broadband polarizers, CLC is cholesteric liquid crystal and where 60 is a quarter wave plate).

Regarding claim 11, Galabova discloses all of the limitations of claim 1.
Galabova also discloses a light path controller formed so as to match light paths of two or more lights having different light paths from each other as two or more lights transmitted through the reflective polariscope (see at least Fig. 11 and Col. 10, lines 45-48, where the second of the two polarizers 50 and 51 is a light path controller).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galabova et al. (US 6,630,974) of record (hereafter Galabova) as applied to claim 1 above, and further in view of Popovich et al. (US 2012/0218481) (hereafter Popovich).
Regarding claim 3, Galabova discloses all of the limitations of claim 1.
Galabova does not specifically disclose that the retroreflector is a holographic film or a reflective oblique louver film.
However, Popovich teaches a holographic mirror that causes incident light to change the handedness of its circular polarization (see at least Fig. 16 and paragraphs [0115]-[0116], where 43 is a holographic mirror).
.

Claims 1, 2, 4-6, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2017/0285359) (hereafter Numata).
Regarding claim 1, Numata discloses a device comprising a retroreflector and a reflective polariscope, where among a first polarized light and a second polarized light which are a vertical mode pair to teach other, the first polarized light is transmitted and the second polarized light is reflected, and wherein the retroreflector is located at a position where the second polarized light reflected by the reflective polariscope can be incident (see at least Fig. 1 and the abstract, where 10 is the reflective polariscope and 20 is the retroreflector).
Numata does not specifically disclose that the transmittance is 50% or more.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the transmittance being 50% or more include improving the brightness of the display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Numata so that the transmittance is 50% or more for the purpose of improving the brightness of the display.	


Regarding claim 2, Numata discloses all of the limitations of claim 1.
Numata also discloses that the one polarized light is linearly polarized (see at least Fig. 2, where the finally transmitted light is linearly polarized).

Regarding claim 4, Numata discloses all of the limitations of claim 1.
Numata also discloses that the reflective polariscope is a wire grid polarizer or a double brightness enhancement film (see at least paragraph [0030]).

Regarding claim 5, Numata discloses all of the limitations of claim 4.
Numata also discloses a retarder located in a light path of the second polarized light reflected to the retroreflector by the reflective polariscope (see at least Fig. 1 and paragraph [0032], where RA is a retarder).

Regarding claim 6, Numata discloses all of the limitations of claim 5.
Numata also discloses that the retarder is a λ/4 plate (see at least paragraph [0032]).

Regarding claim 10, Numata discloses all of the limitations of claim 1.


Regarding claim 12, Numata discloses all of the limitations of claim 1.
Numata also discloses the polarization conversion element of claim 1 and a polarizer, which are sequentially disposed (see at least Fig. 1 and paragraph [0030], where the polarizing element 10 can be a multi-layered body and comprise a reflective polarizer and an absorption-type polarizer, thus the reflective polarizer can be the reflective polariscope and the absorption-type polarizer can be the additional polarizer).
The limitation “an optical isolation device comprising at least one optical isolation element” is considered an intended use. The device of Numata, which comprises the polarization conversion element of claim 1 and a polarizer, would be expected by one of ordinary skill in the art to be capable of operating in the claimed way.

Regarding claim 13, Numata discloses all of the limitations of claim 12.
Numata also discloses that the polarization conversion element generates one linearly polarized light (see at least Fig. 2).

Regarding claim 14, Numata discloses all of the limitations of claim 13.
.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2017/0285359) (hereafter Numata) as applied to claim 12 above, and further in view of Powell et al. (US 2014/0055373) (hereafter Powell).
Regarding claims 15-17, Numata discloses all of the limitations of claim 12.
Numata does not specifically disclose a phase delay plate at a positon where light generated in the polarization conversion element and transmitted through the polarizer can enter, wherein the phase delay plate is disposed such that its slow axis forms any one angle in a range of 40 degrees to 50 degrees or any one angle in a range of 130 degrees to 140 degrees with the transmission axis of the polarizer, and wherein the phase delay plate is a λ/4 plate.
However, Powell teaches an optical device wherein a λ/4 plate is disposed after a linear polarizer (see at least paragraph [0031], where the ¼ wave plate converts linearly polarized light into circularly polarized light).
It is well known that a slow axis of 45 degrees to the axis of linear polarization produces circularly polarized light (see paragraph [0032] of Numata).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Numata to include the teachings of Powell so that the device comprises a phase delay plate at a positon where light 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.W.B/             Examiner, Art Unit 2872          

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872